Citation Nr: 1644768	
Decision Date: 11/29/16    Archive Date: 12/09/16

DOCKET NO.  13-23 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a change in the Veteran's Individualized Written Rehabilitation Plan (IWRP) under Chapter 31 of Title 38 of the United States Code (Chapter 31).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1999 to March 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 decision of the Department of Veterans Affairs (VA) Vocational Rehabilitation and Education (VR&E) Division of the Regional Office (RO) in Phoenix, Arizona.  Jurisdiction of this matter has been transferred to the RO in New York, New York.  The Veteran presented sworn testimony at a hearing before the undersigned in December 2013.  A transcript of that hearing is of record. 

This matter was previously before the Board in July 2015, when it was remanded for further development.  The development sought included obtaining Vet Center records and a reevaluation of the Veteran's rehabilitation program by the "counseling psychologist" to determine if the current long-range goal remains reasonably feasible.  These actions were accomplished in August 2015.  The Board notes the Veteran's argument that the reevaluation was completed by the Vocational Rehabilitation Counselor ("VRC") rather than a "counseling psychologist," and that the VRC "does not hold a Master or Doctorate Degree in Psychology and therefore is not considered a 'psychologist.'"  See March 2016 Appellate Br. at 5-6.  However, the Board finds that there has been substantial compliance with the prior remand directives.  The term "counseling psychologist" is no longer used by VA.  See 81 Federal Register 26130-01 (May 2, 2016) (stating that the position description for a Counseling Psychologist was amended to include the synonymous title of VRC).  Effective May 2, 2016, 38 C.F.R. § 21.94(b) has been amended to provide that a reevaluation may be completed by a VRC.  Prior to this time, the definition of "counseling psychologist" did not require that such person be a psychologist.  38 C.F.R. § 21.35(k)(1).  Section 21.35(k) specifically noted that the term "counseling psychologist" was included among terms that were "primarily intended as explanations rather than definitions of terms to which frequent reference will be made in these regulations."  Moreover, the VRC reviewing this matter is noted to have completed a Master of Education in Rehabilitation Counseling and is a Certified Rehabilitation Counselor, thus making her qualified to reevaluate the Veteran's rehabilitation program and determine whether the achievement of a vocational goal currently is reasonable feasible.  Consequently, the Board finds substantial compliance with the July 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's current long-range goal, "to improve rehabilitation potential, psychology/counseling occupations," is still reasonably feasible and there have been no changed circumstances or new information developed which would make rehabilitation more likely if a different long-range goal of obtaining a bachelor's degree in business and a master's degree in psychology and attending mostly online courses is established.


CONCLUSION OF LAW

The criteria for entitlement to a change in the Veteran's IWRP under Chapter 31 have not been met.  38 U.S.C.A. §§ 3100, 3101, 3102 (West 2014); 38 C.F.R. §§ 21.35, 21.80, 21.84, 21.94, 21.98 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

At issue in this appeal is the Veteran's request to change her IWRP.  At present, her program goal is "to improve rehabilitation potential, psychology/counseling occupations."  See February 2012 IWRP.  Her current intermediate objective is to successfully complete one academic year in general education requirements including any remedial courses indicated through the school placement tests.  See id.  According to the plan, she will focus working toward a degree in the field of psychology and, upon successful completion of her courses, without dropping or repeating any classes without extenuating circumstances, the plan is to be redeveloped to complete a Bachelor of Arts (B.A.) in psychology.  The Veteran wishes to change her long-range goal such that her new objective would be to obtain a bachelor's degree in business followed by a master's degree in psychology (or a related field).  It is the Veteran's desire to work as a licensed professional counselor.  She asserts that her plan should be changed to allow her to complete a bachelor's degree in business, and then to obtain a master's degree in psychology or a related field so that she could ultimately become a licensed professional counselor.  She contends that the change in plan would make her a more marketable candidate for a job in the counseling field and would be completed in a shorter amount of time (108 credit hours rather than 131 credit hours for a bachelor's degree in psychology).  The Veteran also seeks a change in plan to allow her to take a majority of her classes online (rather than on campus) because she reports having increased anxiety and stress while attending classes in person, and also asserts that taking classes online will better fit her schedule in light of her child care obligations.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

I.  Applicable Law

The purpose of vocational rehabilitation services is to enable veterans with service-connected disabilities to achieve maximum independence in daily living and, to the maximum extent feasible, to become employable and to obtain and maintain suitable employment.  38 U.S.C.A. §§ 3100, 3101 (West 2014); 38 C.F.R. §§ 21.35(b), 21.70, 21.71 (2016).  A veteran is entitled to participate in a rehabilitation program under Chapter 31 if he or she has a service-connected disability or combination of disabilities rated at 20 percent or more and is determined by the Secretary to be in need of rehabilitation because of an employment handicap.  38 U.S.C.A. § 3102 (West 2014); 38 C.F.R. § 21.40(a) (2016). 

VA defines an employment handicap as an impairment of a veteran's ability to prepare for, obtain, or retain employment consistent with his abilities, aptitudes, and interests.  The impairment must result in substantial part from one or more service-connected disabilities.  38 U.S.C.A. § 3101(1); 38 C.F.R. §§ 21.35, 21.51.  The service-connected disabilities must have an identifiable, measurable, or observable causative effect on a veteran's overall vocational impairment, but need not be the sole or primary cause of the employment handicap.  38 C.F.R. § 21.51.

In each case in which an employment handicap is found, a separate determination must be made with respect to whether that impairment constitutes a "serious employment handicap."  38 U.S.C.A. § 3106(a); 38 C.F.R. § 21.52(a).  A serious employment handicap exists where an individual has a significant vocational impairment (i.e., a significant impairment of the ability to prepare for, obtain, or keep employment consistent with his or her abilities, aptitudes, and interests); the effects of the significant vocational impairment are not overcome; and a service-connected disability contributes in a substantial part to the individual's overall significant vocational impairment.  38 C.F.R. § 21.52. 

In this case, the Veteran's basic eligibility for VR&E benefits is not in dispute, as she has already been found to have a serious employment handicap and has received training under this program.  The record shows that the Veteran was fully participating in the program when the dispute leading to this appeal originated.  The issue in this case is whether she is entitled to a change in her rehabilitation plan.  

An IWRP will be developed for each veteran eligible for rehabilitation services under Chapter 31.  The plan is intended to assist in: (1) providing a structure which allows VR&E staff to translate the findings made in the course of the initial evaluation into specific rehabilitation goals and objectives; (2) monitoring a veteran's progress in achieving the rehabilitation goals established in the plan; (3) assuring the timeliness of assistance by VA staff in providing services specified in the plan; and (4) evaluating the effectiveness of the planning and delivery of rehabilitation services by the VR&E staff.  38 C.F.R. § 21.80. 

The purposes of the IWRP are to: (1) identify goals and objectives to be achieved by the veteran during the period of rehabilitation services that will lead to the point of employability; (2) plan for placement of the veteran in the occupational field for which training and other services will be provided; and (3) specify the key services needed by the veteran to achieve the goals and objectives of the plan.  38 U.S.C.A. § 3107; 38 C.F.R. § 21.84(a).  

Section 21.84(b) sets forth the required elements of the IWRP, which includes: (1) a statement of the long-range rehabilitation goals; (2) intermediate rehabilitation objectives; (3) the specific services to be provided by the VA as stated; (4) the projected starting and completion dates of the planned services and the duration of each service; (5) objective criteria and an evaluation procedure and schedule for determining whether the objectives and goals are being achieved as set forth; and (6) the name, location, and phone number of the VBA case manager.  38 C.F.R. § 21.84(b).

Each statement of long-range goals shall include at a minimum: (i) one vocational goal for a veteran with an employment handicap; or (ii) one vocational goal and, if applicable, one independent living goal for a veteran with a serious employment handicap.  38 C.F.R. § 21.84(b)(1).  The term "vocational goal" is defined in this part as "a gainful employment status consistent with a veteran's abilities, aptitudes, and interests."  See 38 C.F.R. § 21.35(h).

Intermediate objectives are statements of achievement expected of the veteran to attain the long-range goal.  38 C.F.R. § 21.84(b)(2).  The development of appropriate intermediate objectives is the cornerstone of an effective plan.  Intermediate objectives should have the following characteristics: (i) the activity specified relates to the achievement of the goal; (ii) the activity specified is definable in terms of observable behavior (e.g., pursuing an A.A. degree); (iii) the activity has a projected completion date; (iv) the outcome desired upon completion is measurable (e.g., receiving an A.A. degree).  Id. 

The plan will be jointly developed by VA staff and the veteran.  38 C.F.R. § 21.92(a).  The terms and conditions of the plan must be approved and agreed to by the Counseling Psychologist (CP) or Vocational Rehabilitation Counselor (VRC), the vocational rehabilitation specialist, and the veteran.  38 C.F.R. § 21.92(b).  The vocational rehabilitation specialist or CP or VRC designated as case manager has the primary role in carrying out VA responsibility for implementation of the plan.  38 C.F.R. § 21.92(c).  The CP or VRC has the primary responsibility for the preparation of plans.  38 C.F.R. § 21.92(d).

The veteran, the CP or VRC, or the vocational rehabilitation specialist may request a change in the plan at any time.  38 C.F.R. § 21.94(a).  A change in the statement of a long-range goal, however, may only be made following a reevaluation of a veteran's rehabilitation program by the CP or VRC.  38 C.F.R. § 21.94(b).  A change may be made when: (1) achievement of the current goal(s) is no longer reasonably feasible; or (2) the veteran's circumstances have changed or new information has been developed which makes rehabilitation more likely if a different long-range goal is established; and (3) the veteran fully participates and concurs in the change.  Id.  A change in intermediate objectives or services provided under the plan may be changed by the case manager when such change is necessary to carry out the statement of long-range goals.  38 C.F.R. § 21.94(c).  The veteran must concur in the change.  Id.  Minor changes in the plan (e.g., changing the date of a scheduled evaluation) by the case manager may be made without the participation and concurrence of the veteran.  38 C.F.R. § 21.94(d).

The veteran's progress in reaching the goals of the plan will be reviewed and evaluated as scheduled in the plan by the case manager and the veteran.  38 C.F.R. § 21.96.  The case manager and the veteran will review all of the terms of the plan and a veteran's progress at least every 12 months.  Id.  On the basis of this review, the veteran and the case manager will agree whether the plan should be retained, amended, or redeveloped.  Id.  

The veteran may request a review of a proposed, original, or amended plan when VA staff and the veteran do not reach agreement on the terms and conditions of the plan.  38 C.F.R. § 21.98(a).  Disagreement with regard to a change (or refusal of a change) in the plan is appealable to the Board.  38 C.F.R. § 21.98(d).

II.  Relevant Facts

The Veteran applied for Chapter 31 benefits in July 2003.  She was found to be entitled to VRE services and determined to have a serious employment handicap.  An Individualized Extended Evaluation Plan (IEEP) was developed to evaluate the Veteran's ability for employment and appropriateness of employment in social work.  She began classes at a local community college and it was determined that if, at the end of the evaluation period, the Veteran was found stable for school and the field of social work, she would continue with VR&E services with the goal of social work.  The record shows that the Veteran completed her first semester at community college in 2004, earning a cumulative grade point average (GPA) of 2.818 and completing 22 credits.  After being placed in interrupted status due to a medical issue, she was moved into rehabilitation to employment.  In November 2005, she requested a change in plan to complete a degree in business management.  During her extended evaluation period, her rating for service-connected posttraumatic stress disorder (PTSD) was increased to 100 percent, which raised some concern as to whether it would be possible for her to return to work.  In February 2007, her counselor provided a letter stating that the Veteran was able to continue with her rigorous studies without any kind of setback and would also be able to handle working in a classroom environment.  In July 2007, an IWRP was prepared with a program goal to obtain and maintain entry level employment in the occupation goal of business administration.  Her intermediate objective was to complete a bachelor's degree in business administration, and it was determined that she would attend a local university.  The record shows that her courses were taken online as an accommodation.

The Veteran attended online courses at Regis University (Regis) from August 2007 to January 2012.  In July 2009, she moved from one state to another, but was able to continue her enrollment at Regis because her courses were taken online.  As of February 2010, she had a cumulative GPA of approximately 2.7.  She continued working towards her degree in business administration, and continued to maintain a 2.5 GPA; however, in the fall of 2010 she began having difficulty with her courses.  Evidence in the record shows that at this time, the Veteran was experiencing family difficulties, ultimately divorcing her husband in December 2011.  Her grades began to slip and she was provided with tutoring services.  By the end of her 2011 spring semester, the Veteran's GPA was 2.085.  

In light of the Veteran's difficulty passing her classes, the VRC scheduled a meeting in June 2011 to discuss alternatives to distance learning.  At this time the Veteran requested a change in her long-range goal, stating that she no longer desired to pursue a degree in business, but wanted to pursue a career in psychology instead.  She reported that her passion is to help people, especially those struggling with mental health issues.  Thus, she requested a change in plan to seek a degree in psychology.

The VRC and the Veteran met in August 2011 to discuss the change in long-range goal.  At this meeting, they discussed occupations such as counselor, case manager, teacher's aide, social service worker, etc.  The Veteran was most interested in the occupation of counselor and obtaining a bachelor degree in psychology.  

In addition to discussing a new career path, the VRC and Veteran discussed that she should attend school on campus locally, rather than online.  According to the August 2011 case management visit note, the Veteran agreed that a local school would be better for her than Regis because she could receive one-on-one assistance as needed.   The VRC also discussed a concern about the Veteran's GPA and her ability to get into a local college or university, noting that the last grade report received at that time showed a GPA of 2.085.  They discussed the importance of increasing her GPA, and the Veteran agreed to research a few potential universities in the area.  After discussing the difference between a B.A. and a Bachelor of Science (B.S.) degree, the Veteran agreed that a B.A. would better suit her career goal.  At the end of the session, it was noted that the VRC would work with the Veteran to further explore the job market and potential schools.  

The Veteran and VRC met again in September 2011 to continue discussing a change in the IWRP.  The September 2011 case management visit note shows that although it was agreed that the Veteran's goal would be changed to counselor and she would be pursuing a degree in psychology, she had not changed schools at that point because she was in the process of exploring her options for local schools.  The Veteran informed the VRC that she registered for two new online classes at Regis.  She agreed that Arizona State University (ASU) would be best for her, and she was instructed to apply as soon as possible and to meet with an advisor for a transcript evaluation.  She was also informed that she should not take any additional online courses unless she could get some assurance that the credits would transfer to ASU and be applied towards a B.A. in psychology.

In January 2012, VA received an academic evaluation from Regis.  The evaluation showed that the Veteran had failed seven out of the eight courses in which she had been enrolled from the summer through fall semesters.  Her GPA had fallen to 1.82.  The Veteran contacted the VRC to advise that she was denied entrance into ASU because her GPA had dropped below 2.0.  She informed the VRC that she wanted to continue taking online courses to complete her psychology degree.  Two days later, the Veteran emailed the VRC stating that after examining the benefits of both Regis and ASU, she believed that it would benefit her more to improve her GPA and then re-apply to ASU rather than complete her psychology degree at Regis.  She stated that ASU would be more beneficial when it came time to complete an internship and seek employment.  She further stated that she could "see that Regis does not have the adequate support" for her online.  In response to this email, the VRC stated that they would take the spring semester to work out the details of the IWRP, and that the Veteran could continue to take online classes if they would transfer into ASU's psychology degree program.  

The Veteran and the VRC met again in February 2012 to discuss her goal of obtaining a B.A. in psychology.  The VRC noted that the Veteran would require 63 credits to complete a degree in the applied psychology program at Regis, but that it was the VRC's professional opinion that she would continue to struggle academically in any online program since she was not receiving the supports and accommodations she required in order to increase her ability to succeed in any academic program.  The VRC and Veteran reviewed the requirements for a program that would allow the Veteran to increase her GPA while completing courses that would be applied to a B.A. in psychology at ASU.  The VRC reported that if the Veteran successfully completed a program at a local community college, she would be guaranteed admission to the psychology degree program at ASU.  The Veteran was tasked with contacting Mesa Community College (MCC) to get a transcript evaluation, and asked to withdraw from her online courses at Regis.  

The Veteran's IWRP was redeveloped with a long-range goal "to improve rehabilitation potential, psychology/counseling occupations."  See February 2012 IWRP.  The intermediate objective to achieve the planned goal was for the Veteran to "[s]uccessfully complete one academic year in general education requirements including remedial courses as indicated though school placement tests."  The criteria for evaluation included maintenance of a 2.5 GPA or higher overall and 3.0 GPA in her major area, and utilization of the Disabled Student Resource Center for needed accommodations.  It was noted in the IWRP that upon successful completion of the plan and passing all courses without dropping or repeating any classes (absent extenuating circumstances), the plan would be redeveloped to complete a bachelor's degree in psychology.  The VRC obtained a 13 month extension of entitlement so that the Veteran could complete the plan.

In spring 2012, the Veteran registered for classes at MCC during an accelerated term before her plan was redeveloped.  The Veteran reported some difficulty adjusting to a new school and campus, which affected her grade in one of her classes.  Nevertheless, she also stated that overall she was feeling much more relaxed and confident and was working the Disabled Student Resource Center, which provided her with accommodations to assist with recording lectures and test-taking.  She reported that the accommodations reduced her anxiety a great deal.  She took additional courses during the summer 2012 and fall 2012 semesters.  By the end of her fall 2012 semester, her cumulative GPA at MCC was 2.74.  

In December 2012, the Veteran informed the VRC that she no longer wanted to attend MCC, stating that she wanted to transfer to an online university and study organizational psychology.  She stated that she would participate online with the option to attend live classes, which she would do for her math courses.  The VRC discussed other potential schools with the Veteran, but was clear that a totally online program was not approved under her plan.  The Veteran said she would explore a university with a campus close to her home, as well as other possible schools.  She stated that she did not want to continue school by attending a community college.  

Later that same month, the Veteran left a message for the VRC, stating that she "went a totally different route" than previously discussed.  In a follow up email, she requested to transfer from MCC to Grand Canyon University (GCU) with the goal of obtaining a Bachelor of Applied Management degree, then completing a Master of Science in professional counseling.  The record shows that the Veteran had been researching a master's degree in counseling and that, based on her own labor market research, she did not believe the local labor market would support a bachelor's degree in counseling.  See January 2013 Email.
  
In consideration of the Veteran's request for a change in plan, the VRC contacted the enrollment counselor at GCU, who explained that he suggested that the Veteran finish her business degree because she had a number of credits which would transfer, leaving only 30 credits (excluding remedial math) to compete her bachelor's degree.  He also explained that a business degree is very marketable and would qualify her for a number of jobs in a number of areas.  He stated that he and the Veteran had discussed her grades and low GPA, and she stated that she had issues with a classroom environment.  The enrollment counselor recommended that she take all math courses at the community college level in a classroom, and stated that she would need to take two math courses before taking the required college algebra.  The Veteran told the enrollment counselor that she wanted to work as a licensed professional counselor.  The enrollment counselor stated that to do so would require a master's degree, and he explained the difficulty and time involved in order to obtain a license.  Additionally, he explained that entrance to a master degree program would require a GPA of 2.8 or higher.  See January 2013 Rehab Services Memorandum.

The VRC denied the Veteran's request for a change in plan.  The VRC recommended that based on the history of her case since February 2009, the Veteran remain in school where she has direct access to disabled student resources for support, accommodations and tutoring, and that she take at leat half of her classes on campus.  The VRC also stated that the Veteran could choose between obtaining a bachelor's degree in business or psychology, since both fields are marketable in her geographical location.  The VRC noted that although finishing a bachelor's degree in psychology would require many more classes and more months of extended entitlement, the vocational goal would be supported given her expressed interest and desire to work in that field.  

In response to the denial of her requested change in plan, the Veteran argued that by allowing her to transfer to GCU to complete a bachelor's degree in business and then obtain a master's degree in psychology or counseling, she would be able to complete her schooling in less time and would be more marketable in that field.   

In March 2013, the Veteran submitted a letter from her Vet Center counselor supporting her request for a change in plan.  The counselor stated that the Veteran returned to school in March 2012 and that the return to a classroom setting was unproductive and "caused her anxiety to return, which affected her concentration and focus."  The counselor stated that the Veteran "has gained 94 credit hours through on-line study . . . , which demonstrates that she is able to successful[ly] complete her education outside of the traditional classroom. With this knowledge, I highly recommend that on-line/distant education be the primary mode of study for her at this time."  The counselor further stated his opinion that the Veteran "is able to study extensively and that her disorder is of no hindrance to her academic capabilities."  After a review of this information, the Veteran's request for a change in plan was again denied.  The Veteran appealed the decision and her appeal was perfected.

At a December 2013 hearing before the Board, the Veteran testified that by allowing the change in plan she requests, that is, changing the long-range goal for her to obtain a bachelor's degree in business and a master's degree in psychology and further allowing her to take classes online rather than on campus, she would be more likely to reach her ultimate goal of becoming a licensed professional counselor.  She testified that she would take her less time to complete her ultimate goal, and that taking the classes online would help by reducing her anxiety and stress, and allow her to take care of her children, both of whom require a lot of care.  See Tr. at 4-5.  She testified that when she attended classes at MCC, she was often late to her classes because she had to drop her children off at school, and would also have to leave class early to pick them up from school.  See id. at 8.  

The VRC completed a reevaluation of the Veteran's rehabilitation program in August 2015.  After reviewing all of the evidence, including the Veteran's medical records concerning her counseling at the Vet Center, the VRC found that the Veteran's current long-range goal remains reasonably feasible.  The VCR stated that the Veteran's current vocational program goal is "[t]o improve rehabilitation potential, psychology/counseling occupations."  The object is to complete one academic year in general education requirement including any remedial courses indicated through the school placement tests.  The VRC noted that "[t]he plan was abandoned before it was completed."  She concluded that after reviewing all of the evidence, the current goal remains reasonably feasible.

III.  Legal Analysis

The Board finds that achievement of the Veteran's current long-range goal, "to improve rehabilitation potential, psychology/counseling occupations," is still reasonably feasible, and that there has been no change in the Veteran's circumstances or development of new information which makes rehabilitation more likely if her requested long-range goal is established.  See 38 C.F.R. § 21.94(b)(1).  First, the evidence shows that the Veteran's current long-range goal is currently reasonably feasible.  The current program goal is "to improve rehabilitation potential, psychology/counseling occupations" and the objective is to complete one academic year in general education requirements, including any remedial courses indicated through the school placement tests.  In August 2015, the VRC noted that the plan was abandoned before it was completed, but remains currently reasonably feasible.  Both the VRC and the Veteran's counselor agreed that the Veteran would be able to study extensively and that her disorder is of no hindrance to her academic capabilities, and that employment in the field of psychology or counseling is consistent with the Veteran's abilities, aptitudes and interests.  There is nothing in the record indicating that the goal would not be feasible for the Veteran to complete.  Additionally, the Board notes that although the Veteran desires a change in the method by which she attains her vocational goal of working in a psychology/counseling occupation, her continued goal remains to work in this profession, thereby indicating her agreement that such a goal is still reasonably feasible.  Therefore, the Board finds that the current long-range goal continues to be reasonably feasible, and thus a change of plan is not warranted for this reason.

Essentially, the Veteran is contending that there has been a change in circumstances or development of new information which makes rehabilitation more likely if a different long-range goal is established.  See 38 C.F.R. § 21.94(b)(2).  She contends that she can reach her ultimate goal of becoming a counselor in less time by transferring to GCU and completing a bachelor's degree in business, followed by a master's degree in psychology or counseling.  She further contends that by not allowing her to complete a master's degree, she will have difficulty obtaining employment in her chosen field.  

The Board finds these assertions to be unavailing because the evidence does not support the conclusion that rehabilitation would be more likely if the Veteran's proposed long-range goal is established.  Although the Veteran is correct that she may be able to complete her education and training in a shorter period of time if her requested change in plan is approved, it does not follow that it is more likely that she would obtain her rehabilitation goal of working as a counselor or in the field of psychology.   To make such a finding would assume that she will be able to achieve a GPA of 2.8 or higher, that she will be accepted to a master's degree program, and that she will be able to complete such a program.  The evidence suggests, however, that this may be difficult given her educational history.  

The Board finds that, based on the Veteran's academic history, the evidence of record does not show that it is more likely that she would be rehabilitated if she pursued a bachelor's degree in business, and then a master's degree in counseling or psychology.  The Veteran's most recent GPA noted in the record was 2.74, after she had been taking classes on campus at MCC.  Although the evidence shows that she had an approximate GPA of 2.7 at Regis in February 2010, her GPA declined between the 2010 fall semester and January 2012.  She was unable to gain admittance to ASU in early 2012 due to her low GPA.  She was able to improve her grades during the 2012 academic year; however, this was during the period while she was taking courses on campus and with the utilization of disabled student resources.  Under the Veteran's proposed plan, she would return to taking the majority of courses online rather than on campus, and her past academic history shows a drop in GPA while taking primarily online courses.  While there is little doubt that the Veteran will be able to complete her undergraduate studies and obtain a bachelor's degree in business, given her educational history, it is questionable whether she will be able to gain admittance to a master's degree program, let alone complete such a program, particularly when taking the majority of her classes online and without the benefit of disabled student resources.  

Furthermore, the evidence of record shows that obtaining a master's degree and license (to become a licensed professional counselor) would not only be a lengthy process, but would also be a difficult one.  Should the Veteran not be successful in gaining admittance to a master's degree program and completing that program, she would have a bachelor's degree in business rather than a field related to counseling (such as psychology or sociology) and would not be able to obtain employment in her chosen field of psychology or counseling.  

The Veteran also asserts that rehabilitation would be more likely if a different long-range goal was established because she does not believe her local labor market would support a job in the counseling field with a bachelor's degree.  Although the Veteran may be correct that she would need to obtain a master's degree in order to become a licensed professional counselor or that obtaining a master's degree in psychology or counseling would make her a more marketable job candidate, the evidence of record shows that she would still be a viable candidate for occupations in the psychology/counseling field with a B.A. in psychology.  Of record are several job listings for clinical interventionist, family therapist, direct care professional and behavior health technician, all with position descriptions stating that a bachelor's degree in psychology or a related field is required.  These descriptions do state that a master's degree is preferred; however, as discussed above, based on her past academic performance, it cannot be assumed that she would gain admission to and complete a master's degree program.  The evidence shows that she would be a marketable candidate in the field of psychology/counseling with a B.A. degree in psychology.  Given the uncertainty of whether she would be able to gain admittance to a master's degree program and further would be able to complete that program, the Board finds that rehabilitation would not be more likely with the Veteran's proposed change in plan to obtain a bachelor's degree in business, followed by a master's degree in psychology or counseling.

As to the Veteran's argument that a change of plan is warranted because she is unable to obtain classes on campus because she does not have adequate child care and that taking classes on campus increases her anxiety and stress levels, the Board notes that the Veteran's current plan does not require that she take all of her courses on campus, but only half of them.  The evidence shows that the Veteran has, in the past, been able to manage child care while attending classes, and there is no evidence of a change in circumstances that would necessitate her taking all of her courses online.  Moreover, the evidence does not show that allowing her to take a majority of her courses online would make rehabilitation more likely because the evidence shows that she did better in her classes and increased her GPA when she took courses on campus and utilized disabled student resources.

The Board has considered the March 2013 opinion of the Veteran's treating counselor and the Veteran's argument that as a mental health care professional, the counselor's opinion is essentially dispositive.  See Appellate Br. at 5.  The Board does not find the March 2013 opinion to be significantly probative of the issues in this case.  As set forth above, in March 2013 opinion letter, the Veteran's treating counselor stated that her return to a classroom setting in March 2012 was unproductive and caused her anxiety to return, which affected her concentration and focus.  The counselor further stated that the Veteran earned 94 credit hours through online study, which the counselor believed "demonstrates that she is able to successful[ly] complete her education outside of the traditional classroom."  Based on these facts, the counselor recommended that the online classroom setting "be the primary mode of study for [the Veteran] at this time."  

The Board affords the March 2013 opinion little probative value because it fails to address relevant evidence concerning the Veteran's psychological condition during the time she was taking courses on campus in early 2012 and failed to consider the her entire academic history.  First, although the counselor has psychological training and is familiar with the Veteran's PTSD symptomatology and functional impairment, the counselor did not address significant evidence showing that the anxiety the Veteran suffered in early 2012 did not impede her ability to focus and concentrate on her schoolwork in more than one class.  The Veteran reported some difficulty adjusting to a new school and campus, which affected her grade in one of her classes.  However, the evidence also shows that this was a transient incident and that the Veteran had in fact benefitted from taking classes on campus.  During the relevant time period, the Veteran reported that overall she was feeling much more relaxed and confident in her courses because of the accommodations she was receiving from the Disabled Student Resource Center.  Medical records received in August 2015 show that the Veteran has attended counseling sessions at her local Vet Center between December 2010 and June 2012, and in February 2013.  Entries dated February 2012 through April 2012 show her reports of "feeling much better during the past several months due to meeting new people and being more independent."  Her records from this period of time and continuing through June 2012 indicate improvement in her functioning.  In a May 2012 progress note, it states that the Veteran reported being "in a good place in her life and feel[ing] as though she can handle most issues in a calm and thoughtful manner."  There is no report in these records of the Veteran having difficulty adjusting to school or attending classes on campus, nor is there any discussion of a return of anxiety that negatively impacted her concentration and focus.  A June 2012 progress note reports that the Veteran's need for continued counseling was not warranted at that time, but may be requested in the future.  The records show that the Veteran had one session in February 2013, during which she focused on her frustration with regard to intimate relationships.  There is nothing in this progress report regarding any difficulties with school.  The records show that the Veteran did not attend sessions again after February 2013.  Additionally, the Veteran's GPA improved during the time she was taking courses on campus.  The treating counselor providing the March 2013 opinion did not address any of this evidence when reaching the conclusion that the Veteran suffered from anxiety that affected her concentration and focus.    

In addition to the above, there is no evidence that the counselor considered the Veteran's academic history in reaching the conclusions stated in the March 2013 opinion letter.  The evidence of record shows that the Veteran's GPA began to fall while she was taking online courses, and improved during the period of time she was taking live courses on campus.  The treating counselor did not address this evidence or the Veteran's full educational history.  In light of the treating counselor's failure to address the Veteran's relevant medical and academic history, the Board affords the March 2013 opinion little probative value.  See Kahana v. Shinseki, 24 Vet. App. 438, 439 n.8 (2011); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Additionally, the evidence does not show that the treating counselor has the requisite training and experience to offer an opinion as to whether the Veteran's requested change in plan would allow her to reach her vocational goal of working as a counselor or in the field of psychology.  Unlike the VRC, who has a Master of Education in Rehabilitation Counseling and is a Certified Rehabilitation Counselor, there is no evidence that the treating counselor providing the March 2013 opinion has any training or experience in education or rehabilitation counseling.   While the VRC is familiar with the job market and has knowledge of the educational requirements necessary for the Veteran to meet her vocational goal, there is no evidence that the treating counselor has the same knowledge or experience.  The VRC also has knowledge of the requirements for admission into the various academic programs to obtain a B.A. in psychology and the requirements to obtain a master's degree in psychology or a related field.  There is no evidence that the treating counselor has such knowledge.  

The VRC determined, based on the Veteran's past academic performance, that it was necessary for her to complete general education courses and improve her grades so that she would gain admittance to ASU, where she could complete the coursework necessary to obtain a bachelor's degree in psychology.  With that degree, the Veteran would be suited to gain employment in her chosen field.  If the Veteran were to obtain a bachelor's degree in business, she would not have the adequate education at that point to obtain a position in her chosen field, and it is not clear whether she would have the academic qualifications for admittance to a master's degree program.  The VRC's education, training and experience make her most qualified to form opinions regarding the whether a requested change in plan is reasonably feasible, and would lead to the best outcome for the Veteran.  Thus, the Board cannot rely solely on the opinion of the treating counselor in determining whether the Veteran's requested change in would make rehabilitation more likely.  

The Board notes that there is some discrepancy as to whether the Veteran's requested change in plan is a change to the "long-range goal" or an "intermediate objective."  The Board notes that the Veteran's current long-range goal is "[t]o improve rehabilitation potential, psychology/counseling occupations," and she desires to continue towards a goal of becoming a counselor or working in the psychology/counseling field.  Additionally, as noted above, 38 C.F.R. § 21.84(b)(2) defines "intermediate objectives" as "statements of achievement expected of the veteran to attain the long-range goal," further stating that intermediate objectives should have certain characteristics, including that the activity specified in the objective should relate to the achievement of the long-range goal, be definable in terms of observable behavior (e.g., pursuing a degree), have a projected completion date; and that the outcome desired upon completion is measurable (e.g., receiving a degree).  A reading of this regulation suggests that the change being sought by the Veteran is a change in the long-range goal.  As noted above, the Veteran's stated vocational goal is to work as a counselor or in the psychology field.   The change she is requesting is not a change in that vocational goal, but rather a change in the method by which she proposes to obtain that goal.  Nevertheless, because the Board finds that the evidence of record does not support a finding that there has been a change in the Veteran's circumstances or development of new information which makes rehabilitation more likely if a different long-range goal is established, it cannot be said that the Veteran's requested change in plan would be "necessary to carry out the statement of long-range goal," which is the standard to be applied when determining whether a change in intermediate objectives or service provided is warranted.  See 38 C.F.R. § 21.94(c).  Consequently, regardless of whether the Veteran's requested change in plan is characterized as a change in the "long-range goal" or the "intermediate objectives or services," the result in this matter is the same.  

As the Veteran's current long-range goal is still reasonably feasible and there has been no change in circumstances or development of new information which makes rehabilitation more likely if the Veteran's requested alternate long-range goal is established, the Board finds that a change in the long-range goal is not warranted at this time.  See 38 C.F.R. § 21.94.  A change in the Veteran's plan may be warranted in the future, after sufficient improvement of her rehabilitation potential has been achieved.  However, based on the facts and circumstances presented before the Board at this time, a change in long-range goal is not warranted.  Consequently, the Veteran's claim is denied.


ORDER

Entitlement to a change in the Veteran's IWRP under Chapter 31 of Title 38 of the United States Code, is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


